Carswell, J.
(dissenting). I dissent. To relieve the appellant from the burden imposed upon it by the common law as a consequence of the exercise by the State of its police power, the appellant must invoke a statute which expressly and unequivocally gives it such a benefit. None is cited; therefore, the common law controls and the expense of relocation of its subsurface structures rests upon the appellant. The fact that the Legislature did not make such an express enactment for the benefit of the appellant and those similarly situated, in connection with grade crossing eliminations under the State’s exercise of police power, is to be interpreted that the Legislature did not intend to relieve the appellant from the duty resting upon it under the common law to relocate its structures at its own expense when required so to do by the State. The appellant may not be relieved of that burden by implication. It should be remitted to the Legislature for relief, if any is to be given. If courts assume to give such relief, doing so will be a usurpation of undoubted legislative function.
Lazansky, P. J., concurs.
Mandamus order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with fifty dollars costs.